           Case 4:19-cv-04975-PJH Document 115 Filed 10/07/19 Page 1 of 1

CITY AND COUNTY OF SAN FRANCISCO                                         OFFICE OF THE CITY ATTORNEY
                DENNIS J. HERRERA                                          SARA J. EISENBERG
                City Attorney                                              Deputy City Attorney

                                                                           Direct Dial:    (415) 554-4633
                                                                           Email:          sara.eisenberg@sfcityatty.org



                                                                                          October 7, 2019

  Honorable Phyllis J. Hamilton
  United States District Court
  Northern District of California
  Oakland Courthouse
  1301 Clay Street, Courtroom 3
  Oakland, CA 94612

          Re:    City and County of San Francisco et al. v. U.S. Citizenship and Immigration
                 Services, et al., Case No. 19-cv-4717-PJH; State of California, et al. v. U.S.
                 Department of Homeland Security, et al., Case No. 19-cv-04975-PJH; La
                 Clinica De La Raza, et al. v. Trump et al., Case No. 19-cv-04980-PJH

  Dear Judge Hamilton:
          Counsel for plaintiffs in the above-referenced cases have met and conferred with counsel
  for defendants. Unfortunately, counsel were unable to agree on a stipulated proposed injunction.
  Accordingly, pursuant to the Court’s order, and without waiving their argument that a
  nationwide injunction is appropriate and warranted in the circumstances presented, plaintiffs
  submit the attached proposed preliminary injunction for the Court’s consideration.

         Very truly yours,

         DENNIS J. HERRERA                                          XAVIER BECERRA
         City Attorney of San Francisco                             Attorney General of California

         /s/ Sara J. Eisenberg                                      /s/ Anna Rich
         SARA J. EISENBERG                                          ANNA RICH
         Deputy City Attorney                                       Deputy Attorney General


         JAMES R. WILLIAMS                                          NATIONAL IMMIGRATION
         County Counsel of Santa Clara                              LAW CENTER

         /s/ Raphael N. Rajendra                                    /s/ Nicholas Espíritu
         RAPHAEL N. RAJENDRA                                        NICHOLAS ESPÍRITU
         Deputy County Counsel




          CITY HALL ∙1 DR. CARLTON B. GOODLETT PLACE, ROOM 234 ∙ SAN FRANCISCO, CALIFORNIA 94102-5408
                              RECEPTION: (415) 554-4700 ∙ FACSIMILE: (415) 554-4715
